El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
El presente recurso lia sido interpuesto por el deman-dado, Eector de la Universidad de Puerto Rico, contra sen-tencia de la Corte de Distrito de San Juan, por la que se le ordena que “proceda a expedir a favor del peticionario, Esteban Núñez Meléndez, nombramiento permanente como Ins-tractor en Farmacognosia y en Teoría y Práctica Farmacéu-tica en la Universidad de Puerto Rico retroactivo dicho nom-bramiento para cubrir la totalidad del curso universitario 1945-46”.
El peticionario apelado solicitó la desestimación, alegando que el recurso es frívolo. En el acto de la vista de la* mo-ción las partes argumentaron extensamente sobre los méri-tos del caso y acordaron dejar sometidos a nuestra decisión la moción y el caso en su fondo. La moción debe ser decla-rada sin lugar. Basta leer las alegaciones y las cuestiones legales envueltas, para concluir que el recurso no es frívolo. Empezaremos, pues, haciendo un resumen de los hechos ale-gados en la petición y admitidos por el demandado.
En el año 1935, el peticionario fue nombrado para pres-tar servicios como Instructor Auxiliar en Farmacognosia y Teoría y Práctica Farmacéutica en la Universidad de Puerto Rico, continuando en el desempeño de dicho cargo hasta el año 1941 en que. fue ascendido a Instructor en las mismas? *866.materias. Continuó sirviendo en esta última capacidad, sin interrupción, desde el año 1941 liasta la terminación del año universitario 1944-1945.
No existe controversia alguna en cuanto a que los servi-cios prestados por el peticionario como tal Instructor, fue-ron estimados como enteramente satisfactorios. El Sector admite, además, que el peticionario tiene preparación cultural y títulos académicos que le capacitan para poder desem-peñar satisfactoriamente dicho cargo de Instructor.
Al hacer los nombramientos para el curso universitario 1945-1946, el Rector extendió al peticionario un nombra-miento- como Insti’uetor en las materias ya indicadas, pero sé negó a extendérselo con carácter permanente, según lo hiciera con otros miembros del personal docente quienes reu-nían iguales condiciones que las del peticionario.
Los fundamentos de la petición de mandamus son:
1. La negativa del Rector a extenderle un nombramiento permanente, quebranta el texto y el espíritu de la sección 16 de la Ley ¿úm. 135, conocida como “Ley de la Universi-dad de Puerto Rico”, aprobada en 7 de mayo de 1942 ((1) pág. 763).
2'. La obligación de extender al peticionario un nombra-miento permanente, recae sobre el Rector, de acuerdo con la sección 9 de la citada “Ley de la Universidad de Puerto Rico”.
3. La obligación que la Ley de la Universidad impone al Rector, de extender al peticionario un nombramiento perma-nente, es de carácter ministerial, sin que exista discreción en contrario que permita al Rector negarse a cumplir lo dis-puesto en el estatuto. .
Solicitó el Rector la desestimación de la petición, ale-gando que ésta no aduce hechos suficientes para constituir causa de acción:
(1) Porque no aparece que el peticionario haya agotado el remedio administrativo, recurriendo en apelación ante el *867Consejo Superior de Enseñanza. Sección 5, Ley Organi-zando la Universidad de Puerto Rico.
(2) Porque no aparece que el deber que se pretende se cumpla por el demandado sea uno que la le;/ ordene particular y claramente como un deber resultante de un. empleo, cargo o función pública.
(8) Porque no se lia liecho figurar como demandadas a todas las personas llamadas a actuar para que pudiera .re-sultar válido el deber que se pretende hacer cumplir al de-mandado.
(4) Porque el deber de que ce trata envuelve el ejercicio de una alta discreción; y en la petición no se alegan hechos constitutivos de un manifiesto abuso de tal discreción.
(5) Que la relación jurídica entre el peticionario y la Universidad es de carácter contractual y no se trata de un cargo público que pueda ser protegido por mandamus.
Declarada sin lugar la desestimación de la petición, el demandado solicitó que se dictara sentencia sobre las alega-ciones. La corte inferior la dictó de acuerdo con la súplica de la demanda, imponiendo al demandado, por entender que había sido temerario, el pago de las costas más $300 para ho-norarios de abogado.
El apelante basa su recurso en las mismas cuestiones le-vantadas en su moción para la desestimación de la solicitud, a saber, (a) que teniendo el peticionario un remedio admi-nistrativo amplio, rápido y adecuado para la protección de su derecho, cual es la apelación para ante el Consejo Superior de Enseñanza, debió agotar ese remedio antes de recu-rrir al mandamus; y (b) que el deber que se pretende se cumpla por el Sector no es uno que la ley ordene particular y claramente, como un deber ministerial resultante de un cargo o función pública, siendo por el contrario un deber de carácter discrecional, el cumplimiento del cual depende de la discreción del Rector.
*868Si el remedio de apelación para ante el Consejo Superior de Enseñanza (See. 5, Ley de la Universidad de Puerto Rico, de mayo 7, 1942) es o no adecuado y suficiente, es una cuestión que no está envuelta en el caso que estamos considerando, toda, vez que no existe ninguna actuación o decisión del Rector de la cual pudiera haber apelado el peti-cionario. Lo único que existe es una controversia entre el Rector y el peticionario en cuanto a la interpretación y al-cance de la sección 16 de la citada Ley de la Universidad de Puerto Rico, sosteniendo el Rector que dicha sección deja a su discreción el otorgar o no al peticionario un nombramiento con carácter permanente, después de transcurridos tres años de servicios satisfactorios, y alegando el peticionario, en con-trario, que una vez transcurridos dichos tres años, por vir-tud de la misma ley y sin necesidad de acto alguno por parte del Rector, el nombramiento otorgáclóle para enseñar en la Universidad adquiere el carácter de permanente que dispone el estatuto.
 De conformidad con lo dispuesto en la sección 2 de la Ley Uniforme de Sentencias Declaratorias, aprobada en 25 de abril de 1931 (Leyes de 1931, pág. 379), (1) el peticionariotiene derecho a una determinación judicial de la divergencia existente entre él y el Rector de la Universidad acerca de la interpretación del citado estatuto universitario y a que dictemos una declaración en cuanto a sus derechos y a su status como miembro del personal docente de la Universidad. Smith v. City Commission of Birmingham, 336 Ala. 114, 181 So. 122; Hughes v. Board of Education of New York, 249 App. Div. (N. Y.) 158; Borchard Declaratory Judgments, 2a. Ed., págs. 25 a 28 y 861. *869Las Reglas de Enjuiciamiento Civil para las cortes de Puerto Rico, que empezaron a regir el 1ro. de septiembre de 1943, disponen que “habrá una sola forma de acción, la que se conocerá como acción civil” (Reg. 2); y que “Cualquier defecto en la denominación de la acción ejercitada o en lá súplica del remedio solicitado, no será óbice para que la Corte, descartando el error así cometido, conceda el remedio que proceda de acuerdo con las alegaciones y la prueba” (Regla 81 (ó)).
Procederemos, pues, a considerar y resolver el caso como si se tratara de una demanda sobre sentencia declaratoria. La Ley de la Universidad dispone lo siguiente:
“Sección 16. — Los nombramientos que so otorguen al personal docente, técnico y administrativo, con excepción de aquellos funcio-narios en cuyos nombramientos interviene el Consejo Superior de Enseñanza, tendrán, una vez transcurridos tres (3) años de servicios satisfactorios a partir de la aprobación de esta Ley, carácter perma-nente; Disponiéndose, ... La remoción de un miembro del personal docente, técnico o administrativo, cuyo nombramiento tenga carácter permanente, no podrá hacerse sin la previa formulación de cargos y oportunidad ele defensa.” (Bastardillas nuestras.)
Si el legislador; como pretende el apelante, hubiese te-nido la intención de dejar a la discreción absoluta del Rector el nombramiento del personal docente de la Universidad, . aun después de transcurridos los tres años de servicios satis-factorios, para ello hubiera bastado con la aprobación de la sección 9 de la misma Ley de la Universidad, que confiere esa.facultad al Rector, con la limitación de que dichos nom-bramientos podrán ser revocados por el Consejo Superior de Enseñanza cuando, a su juicio, fueren perjudiciales a los in-tereses do la Universidad Que esa no fue la intención le-gislativa, lo demuestra fuera de toda duda el lenguaje claro y preciso de la sección 10, supra. Quiso el legislador levan-tar y dignificar el personal docente universitario, colocando a sus miembros, después de un período probatorio, fuera del *870alcance de las pasiones humanas y de los vaivenes de la po-lítica; y dispuso, que cuando un profesor o instructor nom-brado para enseñar en la Universidad hubiere prestado ser-vicios satisfactorios a la institución durante' un período de tres años, contados desde mayo 7 de 1942, fecha en que co-menzó a regir la Ley de la Universidad, su nombramiento ipso facto, tendrá o adquirirá carácter permanénte y que después de haberse convertido ese nombramiento en perma-nente, el profesor o instructor no podrá ser removido de su empleo “sin la previa formulación de cargos y oportunidad de defensa”. • ■
El Rector admite que los servicios rendidos por el peti-cionario durante esos tres- años han sido satisfactorios, pero insiste, de acuerdo con su interpretación del estatuto, en que las relaciones jurídicas entre el peticionario y la Uni-versidad están desprovistas de la estabilidad y garantías in-herentes a un nombramiento de carácter permanente y, en consecuencia, que el peticionario, mientras el Rector no le otorgue un nombramiento de carácter permanente, ocupa el cargo sujeto a la voluntad del Rector, quien podría removerlo arbitrariamente, sin formulación de cargos y oportunidad de defensa.
Admitidos los hechos esenciales de la petición o sea que el peticionario fue nombrado para enseñar en la Universi-dad, como Instructor, en el año 1941; que sirvió en esa ca-pacidad, sin interrupción, hasta la terminación del año uni-versitario 194U-1945, o sea durante tres años contados desde la fecha de la aprobación de la Ley de la Universidad; y, por último, que sus servicios durante esos tres años fueron satisfactorios, nos vemos precisados a declarar y así- lo de-claramos que la sección 16 de la Ley de la Universidad, supra, ex-proprio vigore y sin necesidad de la intervención del Rector, convirtió el nombramiento del peticionario en un nombramiento de carácter permanente, con todos los dere-*871ehos y privilegios inherentes al status de miembro perma-nente del personal docente de la Universidad de Puerto Eico.

Debe modificarse la sentencia apelada en el sentido de eliminar de la misma aquella parte que ordena al deman-dado expedir nombramiento permanente a favor del peticio-nario, y en su lugar declarar que el peticionario tiene de-recho, al amparo de la sección 16 de la Ley de la Universi-dad, al cargo de Instructor en Farmacognosia y en Teoría y Práctica Farmacéutica en el Colegio de Farmacia de la Uni-versidad de Puerto Pico, con carácter permanente, y así mo-dificada, confirmarse.

EN MOCIÓN DE RECONSIDERACIÓN
Abril 30, 1946
E¿ Juez Asociado Señor Córdova
emitió la opinión del tribunal.
El demandado solicita reconsideremos nuestra sentencia. Su contención inicial es que hemos dictado una sentencia declaratoria en una controversia que no estaba ante nos. La única cuestión envuelta en el caso, nos dice, era si él venía o no obligado a conceder un status permanente al deman-dante, mientras que nosotros hemos declarado que el status del demandante automáticamente se convirtió en permanente por efecto de la ley. Exponiendo su contención en nuestras *872propias palabras, la cuestión no era si el demandante había adquirido status permanente, sino- más bien si el demandado tenía la obligación de reconocer ese status.
Si nos equivocamos en la apreciación de la verdadera cuestión envuelta en el caso, el demandado no puede quejarse. Él ha asumido la actitud, en sus alegatos y particularmente en. su informe, de que el demandante no tiene derecho a status permanente. Es más, su solicitud ahora es que se le dé una oportunidad en la corte inferior de demostrar que esa contención suya es correcta.
No nos convence el demandado de que nos equivocamos, ni tampoco hace la menor demostración de que el resultado pueda ser diferente si se le concede otra oportunidad.
El demandado no sostiene que interpretáramos errónea-mente la actitud asumida por él en su informe. Sostiene que las alegaciones no demuestran que en momento alguno él haya negado que el demandante tenga derecho a status per-manente, y que puesto que las alegaciones no demuestran la existencia de una controversia en cuanto a ese punto, la sen-tencia declaratoria es .errónea.
Es cierto que no hay en las alegaciones ninguna manifes-tación expresa de que el demandado haya negado- el derecho del demandante a status permanente. Pero las alegaciones demuestran que el demandado se negó a expedir al deman-dante un nombramiento permanente. Si esto fuera todo lo ■que se alega, quizás no sería suficiente, ya que la negativa del demandado podría basarse exclusivamente en la teoría de que un nombramiento permanente es innecesario. Aun-que tal análisis de la controversia sería un tanto ingenuo y completamente ajeno a la realidad quizás sería necesario, desde el punto de vista técnico. Pero es que la demanda alega algo más. Alega que el demandado ha expedido nombra-mientos permanentes a otros, y que la negativa del deman-dado está predicada en la hostilidad del Decano de la Es-cuela de Farmacia hacia el demandante. Parece evidente *873que estos hechos así-alegados excluyen la posibilidad de que-la negativa del demandado a reconocer el derecho del de-mandante obedezca a su creencia de que ese reconocimiento es innecesario. Aunque hubiera cualquier duda en cuanto a la interpretación que debe darse a las alegaciones de la de-manda debe resolverse esa duda a favor del demandante. El propio demandado hace un análisis excelente de la ver-dadera interpretación que debe dársele a la demanda en su alegato principal del cual citamos:
“La corte debe considerar además la cuestión de si lo que el de-mandante realmente pretende es hacer que se cumpla la obligación de nombrar. En su demanda él no sostiene que no ha sido nom-brado. . . . Aparece que el demandante ya tiene su nombramiento. • . . . La demanda no revela los hechos en que funda el demandante su conclusion de que el nombramiento es por el término de un año solamente. La ley dispone que los nombramientos serán permanentes después de tres años de servicios satisfactorios. Si, como él alega, él ha rendido tales servicio; por ese período, entonces su nuevo nombra-miento puede muy bien venir a ser permanente por efecto de la le3r.
“A riesgo de salimos de los confines del récord, vamos a asumir qiie su dificultad surge de alguna cosa incidental que dijera el Can-ciller al hacer el nombramiento, como por ejemplo, ‘nombro a usted para desempeñar el cargo . . . por nueve meses, para y durante el aña académico de 1945-46La demanda entonces se reduce al deseo del demandante, no ya de obtener un nombramiento, sino solamente de obtener que el Canciller retire su supuesta manifestación de que el nombramiento no es permanente. En otras palabras, en vez de un nombramiento, lo que el demandante realmente desea es una especie de sentencia declaratoria por el Canciller exponiendo la conclusión legal de que sil status es permanente. O quizás lo que desea es una determinación del Canciller en cuanto al carácter satisfactorio de sus servicios la cual vendría a hacer su status permanente. Pero no hay nada en la ley que específicamente imponga al Canciller la obli-gación de hacer una determinación tal, o de dictar tal sentencia de-claratoria. Si el demandante desea una declaración en cuanto a su status legal pudo haberla obtenido pidiéndole a la corte de distrito una sentencia declaratoria de acuerdo con el procedimiento usual.” .
Las alegaciones por lo tanto exponen lo que los infor-mes de las partes demostraron constituye la verdadera con-*874troversia, a saber, ■ el .derecho del demandante a un status permanente. Esa controversia, la única verdadera contro-versia que existe en el caso, fué resuelta por nuestra sen-tencia.
De las varias cuestiones adicionales que suscita el demandado en su moción, ninguna merece consideración mi-nuciosa excepto su contención ■ de que erramos al confirmar la concesión de honorarios de abogado al demandante. Tiene razón. Hemos resuelto que la apelación del demandado no era frívola. No creemos que esté justificado el imputarle temeridad al demandado por haberse defendido en este caso, que aparte de las cuestiones sustanciales que fueron plan-teadas envuelve para el demandado una cuestión importante de normas administrativas que no había sido antes objeto de consideración por las cortes. Debe por lo tanto modificarse la sentencia en el sentido de eliminar la concesión al deman-dante de honorarios de abogado.

 ‘ ‘ Sección 2. (Facultad de Interpretación). Toda persona . . . cuyos de- , rechos, estado u otras relaciones jurídicas fuesen afectados por un estatuto, . . . podrá obtener la determinación de cualquier divergencia acerca de la interpre-tación o validez de dichos estatutos ... y además que se dicte una declaración de los derechos, estados u otras relaciones jurídicas que de aquellos se deriven.”